Citation Nr: 0719016	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  03-06 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
reaction, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for tachycardia 
with atrial fibrillation, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The veteran had over twenty years of active service when he 
retired in February 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the July 2002 rating 
determination, the RO increased the evaluation for 
tachycardia with atrial fibrillation from noncompensable to 
10 percent and continued the noncompensable disability 
evaluation for anxiety reaction.  

In May 2003, the veteran appeared at a hearing before a 
decision review officer at the RO.  

In a May 2006 rating determination, the RO increased the 
evaluation for anxiety reaction from noncompensable to 10 
percent disabling and assigned an effective date of March 7, 
2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2007, the veteran submitted additional evidence with 
regard to his claims for increased evaluations.  Pertinent 
evidence must be initially considered by the agency of 
original jurisdiction (AOJ) for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  
38 C.F.R. §§ 19.37, 20.1304 (2006).

In a May 2007 letter, the Board informed the veteran of these 
facts, and asked him to indicate whether he wanted to waive 
initial RO consideration or have the case remanded for review 
of the additional evidence.  

Later that month, the veteran checked the box indicating that 
he desired to have the case remanded back to the RO for 
review of the additional evidence that he had submitted with 
regard to his appeal.  He also submitted additional evidence, 
which he presumably also wants to be initially considered by 
the agency of original jurisdiction.

In accordance with the veteran's request, the Board has no 
alternative but to remand this matter to the AOJ for initial 
review of the newly submitted evidence.  

Accordingly, the case is REMANDED for the following action:

The AOJ should review the evidence 
received since the last SSOC.  If the 
issues on appeal continue to be denied, 
the AOJ should issue a SSOC.  Thereafter, 
the case should be returned to the Board, 
if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


